Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 17, 2021 has been entered.

Response to Amendment
The amendment filed February 2, 2021 has been entered.  Claims 1-2 have been amended.  Claims 10-12 are withdrawn.  Currently, claims 1-9 are pending for examination.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to recite two terminal conductors disposed on the first connector, and two receptacle conductors disposed on the second conductor, but this limitation in combination with the limitation “a circuit configured to reverse a polarity of a signal received at the first connector and to provide the signal received at the first connector, in reverse polarity, to the second connector” is indefinite.  It is unclear how polarity is “reversed”.  Claim 2 describes the circuit in more detail and thus better defines the metes and bounds of the claim but these limitations are not disclosed in claim 1.
Claims 3-9 are rejected for being dependent on claim 1.
Claim 1 has been amended to recite “each step of the first connector including only one of the two terminal conductors” and “each step of the second connector including only one of the two receptacle conductors”, suggesting that the first and second connector have defined a plurality of steps.   However, the claims only recite “a first connector having a first step shape” and “a second connector having a second step shape that is an inverse of the first step shape” and have not defined the connectors such that one in the art would ascertain a plurality of steps, each step of each connector including a set number of conductors.  Therefore the claim is indefinite.
Claims 2-9 are rejected for being dependent on claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patrick et al. (US Pat 5,222,506) in view of Alexander et al. (US Pat 7,563,141).
Regarding claims 1-6, 8-9, Patrick et al. discloses an adapter 24 for a lead, the adapter comprising: a first connector; two terminal conductors disposed on the first connector; a second connector; two receptacle conductors disposed on the second conductor (fig. 1); and a circuit configured to reverse a polarity of a signal received at the first connector and to provide the signal received at the first connector, in reverse polarity, to the second connector (“electrical cross-over adaptor for reversing the electrical interconnection” col. 5, lines 4-22).  Patrick et al. does not discuss the shape of the adapter, such as the first connector having a first step shape, each step of the first connector including only one of the two terminal conductors disposed on the first connector; the second connector having a second step shape that is an inverse of the first step shape, each step of the second connector including only one of the two receptacle conductors disposed on the second connector.  Alexander et al. teaches an adapter shape where a first connector has a first step shape and a second connector has a second step shape that is an inverse of the first step shape (fig. 2a), two terminal conductors 261A, 262A disposed on the first connector and two receptacle conductors 302, 303 disposed on the second connector (fig. 2a-b).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Patrick et al. with the adapter shape taught by Alexander et al. in order to provide a recessed adapter design that allows the signal conductors to be spaced apart when fully connected, and since such a change of shape would not appear to alter the operation of the device and the results of such a change in shape would have been reasonably predictable in the art.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patrick et al. (US Pat 5,222,506) in view of Alexander et al. (US Pat 7,563,141) as applied to claims 1-6, 8-9 above, and further in view of Mokelke et al. (US PG Pub 2013/0296965).
Patrick et al. does not expressly disclose a printed circuit (pc) board on which the first and second connectors are mounted, wherein the first and second wires are traces on the pc board, and instead teaches conductors 418, 420 for providing electrical connections (fig. 5). Mokelke et al. teaches it is known in the art for conductive leads or conductive traces on a printed circuit board to be equivalent methods for providing electrical connections between components ([0050]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Patrick et al. to try a pc board with traces to connect the components as taught by Mokelke et al. as it appears to yield the same predictable result and doing such a modification would not alter the operation of the device.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480.  The examiner can normally be reached on M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICA S LEE/Primary Examiner, Art Unit 3792